Citation Nr: 0719463	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-09 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
lesions on the left forearm, including due to exposure to 
herbicides.

2.  Entitlement to service connection for elevated liver 
enzymes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to April 
1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2003 rating decision of the RO in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, and there is no 
indication he was exposed to any toxic herbicides - 
including the dioxin in Agent Orange, in any other capacity 
during his service.

2.  The veteran's skin disorder - lesions on his left 
forearm, did not originate in service and is not otherwise 
shown to be causally related to his military service, 
including exposure to herbicide agents.

3.  Elevated liver enzymes in the abstract is a mere 
laboratory finding and, without an associated underlying 
disability, is not a condition for which VA compensation is 
payable.


CONCLUSIONS OF LAW

1.  A skin disorder, lesions on the left forearm, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  A disability manifested by elevated liver enzymes also 
was not incurred during the veteran's active duty service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claims by means of 
letters dated in January 2003, September 2003 and October 
2003.  These letters specifically told him that VA needed 
specific information regarding his claimed disorders, and 
that if he had any additional information or evidence that 
would support his claims he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
January 2003 letter was sent prior to the initial 
adjudication in February 2003.  And in the January 2004 
statement of the case (SOC), the claim was readjudicated 
based on any additional evidence that had been received since 
the initial rating decision in question.  So the RO 
reconsidered the claims even after sending the additional 
letters in September and October 2003.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  See also 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

In the present appeal, as mentioned, the veteran was provided 
notice of the type of information and evidence needed to 
substantiate his claims.  He was not provided, however, 
Dingess notice concerning the downstream disability rating 
and effective date elements of his claims.  But this is 
nonprejudicial because the Board is denying his underlying 
claims for service connection, so these 
downstream disability rating and effective date elements 
become moot.  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007) (any errors in a VCAA notice, for any of 
the elements of that notice, are presumed to be prejudicial 
unless rebutted by VA).  

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claims on appeal - to 
the extent the evidence mentioned is available.  There is no 
suggestion on the current record there remains evidence that 
is pertinent to the issues on appeal that has yet to be 
obtained.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran with his 
claims, and that no further action is necessary to meet the 
requirements of the VCAA.

Pertinent Laws and Regulations
Service connection

In general, service connection may be granted for a 
disability resulting from a disease or an injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish 
service connection for the claimed disorder, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively 
service connected if this requirement is met, even though 
there is no record of such disease during service.  These 
conditions are:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).



Additionally, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus and chronic lymphocytic 
leukemia (CLL) have been added to the list of diseases for 
which presumptive service connection can be established.  
See 66 Fed. Reg. 23166 (May 8, 2001); 68 Fed. Reg. 59540 
(October 16, 2003).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation - in other words, that his 
exposure to Agent Orange was the basis for his development 
and eventual diagnosis of the claimed disability after 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Skin Disorder

The veteran contends that after his discharge from service, 
he developed skin lesions on the sun exposed area of his left 
forearm.  He stated that they appeared dark in color and were 
slightly raised.  He reported that a VA doctor informed him 
that there was a possibility they were a result of exposure 
to Agent Orange.  (See the veteran's statement, dated 
November 2003).  In the veteran's substantive appeal (VA Form 
9) received in March 2004, he reported that while he was 
stationed at McGuire Air Force Base in New Jersey, he was 
required to handle drums of chemicals while loading cargo 
onto various aircraft.  He felt that exposure to Agent Orange 
was very likely while completing this job because he was 
never informed as to what type of chemicals he was handling.    

With respect to the claim at hand, Hickson element (1), 
requires evidence of a current disability.  VA outpatient 
treatment records dated from 2001 to 2002 show treatment and 
diagnoses pertaining to a rash on the veteran's left arm.  A 
provisional diagnosis of skin lesions was rendered in June 
2002.  Therefore, element (1) has been met.  

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
record of skin lesions on the veteran's left forearm - either 
by complaint or objective clinical diagnosis.  So Hickson 
element (2) has not been met. 

Moreover, the record is silent for any medical evidence of a 
link between skin lesions on the left forearm and an in-
service disease.  Additionally, the veteran has not submitted 
a medical opinion in support of a nexus between skin lesions 
on the left forearm and an in-service disease.  Therefore, 
Hickson element (3) has not been satisfied.  

The veteran reported that a physician had told him his skin 
disorder was related to Agent Orange exposure.  But his 
account of what a physician purportedly said, filtered as it 
is through a layperson's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); LeShore v. Brown, 8 Vet. App. 406 (1995).

The only evidence suggesting a correlation between the 
veteran's skin disorder and Agent Orange exposure comes in 
the way of his own unsubstantiated allegations.  It is well 
established, however, that a layman without medical training, 
such as the veteran, is not competent to provide nexus 
evidence; instead, this requires medical knowledge and 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159 (2006).

The Board also points out that the veteran has claimed that 
his skin disorder is due to herbicide exposure, including 
Agent Orange.  While there are certain presumptions for 
specific diseases based on exposure to an herbicide agent 
(to include Agent Orange) (38 C.F.R. § 3.309(e)), these 
presumptions are only triggered when it is found that the 
veteran had exposure to an herbicide agent.  The Board notes 
that the veteran served during the Vietnam era however, there 
is no evidence to suggest that he served in Vietnam at any 
time and there is no presumption regarding herbicide 
exposure.  38 C.F.R. § 3.307(a)(6) (2006).

In summary, Hickson element (1) has been met, but Hickson 
elements (2) and (3) have not and since the veteran did not 
serve in Vietnam there is no presumption regarding herbicide 
exposure.  Therefore, the preponderance of the evidence is 
against the veteran's claim and it must be denied.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Elevated Liver Enzymes

The veteran argues that since his discharge from service he 
has developed elevated liver enzymes.  (See the veteran's 
statement in November 2003 and VA Form 9, received in March 
2004).

"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1 (2006).  See also Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  The Board notes that a symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).

Elevated liver enzymes represent a laboratory finding and are 
not a disability for VA purposes.  See 61 Fed. Reg. 20440, 
20445 (May 7, 1996).  Regardless of whether the veteran had 
elevated liver enzymes in service or whether he has it now, 
service connection is granted only for disability.  See 38 
U.S.C.A. § 1110 ; 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Moreover, the record contains no 
competent medical evidence relating the veteran's elevated 
liver enzymes to service.

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. § 1110; Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

The Board acknowledges the veteran's contention that his 
elevated liver enzymes are related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu, supra.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a disability manifested by elevated 
liver enzymes.  Therefore, the preponderance of the evidence 
is against the veteran's claim and it must be denied.  38 
C.F.R. § 3.102; Alemany, supra.


ORDER

Entitlement to service connection for a skin disorder, 
characterized as lesions on the left forearm, to include as 
due to herbicide exposure is denied.

Entitlement to service connection for elevated liver enzymes 
is denied.


____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


